Citation Nr: 1518759	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for adenocarcinoma of the lung, right upper lobe, post-operative lobectomy, from October 1, 2009, to include the propriety of the reduction of the Veteran's disability rating, from 30 percent to 10 percent, effective August 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which the RO reduced the Veteran's rating for adenocarcinoma of the lung, right upper lobe, status post lobectomy, from 100 percent to 30 percent, effective October 1, 2009.  In a May 2013 rating decision, the RO further reduced the Veteran's rating for adenocarcinoma of the lung, right upper lobe, status post lobectomy, from 30 percent to 10 percent effective August 1, 2013.  

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2014).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, the code for which the Veteran was rated for the disability at issue, in both the January 2008 initial rating decision and the July 2009 rating decision on appeal, contains a temporal element for continuance of a 100 percent rating for malignant neoplasms for any specified part of the respiratory system exclusive of skin growths.  Therefore, the RO's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

Diagnostic Code 6819 for malignant neoplasms of the neoplasms for any specified part of the respiratory system, exclusive of skin growths, contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 6819.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) (2014) were met and if the reduction was by operation of law under Diagnostic Code 6819.  Accordingly, this claim is most appropriately characterized as an increased rating claim as of October 1, 2009 and as such, includes the March 2012 rating reduction, as such is within the pendency of the appeal.

The Veteran indicated his lung disability rendered him unable to work.  The RO denied the Veteran's claim seeking entitlement to a TDIU in a September 2009 rating decision.  Although the Veteran never directly disagreed with this rating decision, he raised the issue again in his June 2013, VA Form 9, substantive appeal, in which he stated his current employment schedule of two days a week will have to end as he cannot keep it up.  The RO has not adjudicated the TDIU claim since the June 2013 claim.  In accordance with Rice v. Shinseki, 22 Vet. App. 446 (2009), the Board finds the record reasonably raises a claim of TDIU.  Accordingly, the issue of entitlement to a TDIU is before the Board.  Id.

In his June 2013 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in January 2014, the Veteran requested withdrawal of his hearing request, which was reiterated in a February 2014 statement by the Veteran's representative.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In his June 2013, VA Form 9, substantive appeal, the Veteran indicated his willingness to report for a VA examination as he did not receive notice of the examination scheduled in April 2013.  The Veteran explained he had a suffered a house fire and had moved elsewhere temporarily around the time of his scheduled examination.  Moreover, the Veteran further stated that it had been awhile since his last examination and that his physical condition had weakened.  Thus, as the severity of the Veteran's symptoms may have worsened and because the last VA examination was conducted three years ago, in April 2012, a new VA examination is warranted for the Veteran's service-connected adenocarcinoma of the lung, right upper lobe, status post lobectomy.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) .

The record reflects the Veteran receives regular VA treatment from the Northport VA Medical Center (VAMC), most recently in February 2012, based on records associated in Virtual VA.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Northport VAMC, and all associated outpatient clinics, since February 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, in part, based on the Veteran's service-connected lung disability.  Thus, the issue of entitlement to a TDIU is intertwined with the increased rating claim for adenocarcinoma of the lung, right upper lobe, status post lobectomy, as such could affect whether the Veteran meets the criteria for a TDIU, thus a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2014).  Here, the Veteran completed a VA Form 21-22, Appointment of Veterans Service Organization as Veteran's Representative in April 2007, in favor of the Disabled American Veterans.  The record does not reflect that the Veteran has revoked such appointment.  In this regard, the Board notes that when a Veteran has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board. 

The absence of a VA Form 646 indicates that the Veteran was not afforded his full right to representation during all stages of the appeal.  See 38 C.F.R. § 20.600.  As such, on remand, the Disabled American Veterans must be given an opportunity to offer a written argument on the Veteran's behalf, and this argument must be considered by the RO.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, since February 2012, from the Northport VAMC, and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected adenocarcinoma of the lung, right upper lobe, status post lobectomy.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected adenocarcinoma of the lung, right upper lobe, status post lobectomy.  

A complete rationale for all opinions expressed must be provided.

3.  Thereafter, schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The examiner should determine the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file (with all relevant Virtual VA documentation) and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.  
	
Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record --including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10; Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  

The examination report must include a complete rationale for all opinions and conclusions expressed.  

4.  The Veteran must be notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  The RO must afford the Veteran's representative, Disabled American Veterans, the opportunity to file a VA Form 646, Statement of Accredited Representative in Appealed Case, including arguments in support of the claims on appeal before the case is returned to the Board for further appellate review.  The opportunity afforded, and any reply received, must be documented in the claims file.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




